


110 HR 6112 IH: To provide for the monitoring of the long-term medical

U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6112
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2008
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the monitoring of the long-term medical
		  health of firefighters who responded to emergencies in certain disaster areas
		  and for the treatment of such firefighters.
	
	
		1.Short titleThis Act may be referred to as the
			 Healthy Firefighters Act.
		2.Monitoring and treatment of firefighters in
			 disaster areas
			(a)In GeneralThe United States Fire Administration,
			 after consultation with the National Institute for Occupational Safety and
			 Health, shall—
				(1)contract with an appropriate, locally based
			 medical research university to conduct long-term medical health monitoring of
			 those firefighters who responded to emergencies in any areas referred to in
			 subsection (b); and
				(2)in consultation with the Secretary of
			 Health and Human Services, provide for the treatment of firefighters described
			 in paragraph (1) who suffer health-related conditions as a result of responding
			 to such emergencies.
				(b)Affected FirefightersAn area referred to in this subsection is
			 any area which is declared a disaster area by the Federal Government.
			(c)Health MonitoringThe long-term health monitoring referred to
			 in subsection (a) shall include—
				(1)pulmonary illness, neurological damage, and
			 cardiovascular damage; and
				(2)exposure documentation.
				(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the United States Fire Administration to carry
			 out this section, such sums as may be necessary for each of fiscal years 2009
			 through 2013.
			
